                     UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW HAMPSHIRE


Andrew Butler

     v.
                                            Case No. 18-cv-336-SM
NH State Prison for Men, Warden, et al




                                 ORDER


     No objection having been filed, I herewith approve the Report and

Recommendation of Magistrate Judge Andrea K. Johnstone dated September

12, 2018, for the reasons set forth therein. The Motion to Dismiss

(doc. no. 4) the petition is hereby granted without prejudice.

Petitioner’s oral request to stay this matter is denied.

     “‘[O]nly those issues fairly raised by the objections to the

magistrate's report are subject to review in the district court and

those not preserved by such objection are precluded on appeal.’”

School Union No. 37 v. United Nat'l Ins. Co., 617 F.3d 554, 564 (1st

Cir. 2010) (quoting Keating v. Secretary of Health & Human Servs., 848

F.2d 271, 275 (1st Cir.1988)); see also United States v. Valencia-

Copete, 792 F.2d 4, 6 (1st Cir. 1986) (after proper notice, failure to

file a specific objection to magistrate's report will waive the right

to appeal).

     Additionally, finding that the petitioner has failed to make a

substantial showing of the denial of a constitutional right, the court

declines to issue a certificate of appealability.   See 28 U.S.C.§
2253(c)(2); Rule 11, Rules Governing Habeas Corpus Cases Under Section

2254; First Cir. LR 22.0.


                                      ____________________________
                                      Steven J. McAuliffe
                                      United States District Judge

Date: October 23, 2018

cc:   Sandra F. Bloomenthal, Esq.
      Robert T. Bloomenthal, Esq.
      Lynmarie C. Cusack, Esq.
      Lindsey B. Courtney, Esq.
      Laurie Smith Young, Esq.
